UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-1488



In re:   DAVID HILL,


                Petitioner.




                 On Petition for Writ of Mandamus.
                       (1:01-cr-00191-CMH-1)


Submitted:   September 9, 2015          Decided:   September 11, 2015


Before SHEDD, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David Hill, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       David Hill petitions for a writ of mandamus, alleging that

the district court has unduly delayed in ruling on Hill’s April

2015 motion to vacate his 2001 criminal judgment.                 He seeks an

order from this court directing the district court to act.                   We

find   the   present   record   does   not   reveal    undue    delay   in   the

district court.    Accordingly, we grant leave to proceed in forma

pauperis and deny the mandamus petition.              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.




                                                               PETITION DENIED




                                       2